UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  26 July 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   “This report on Form 6-K is deemed to be incorporated by reference in the prospectus contained in the registration statements on Form F-3 (No.333-166313) and Form S-8 (No.s 333-165870, 333-90808, 333-8720, 333-10430, 333-13308 and 333-103656) of CRH plc, and to be part thereof from the date on which this Report has been furnished, to the extent not superceded by documents or reports subsequently filed or furnished.” Enclosure: Senior Management Change N E W S R E L E A S E 26 July 2011 SENIOR MANAGEMENT CHANGE AT CRH AMERICAS PRODUCTS & DISTRIBUTION CRH plc, the international building materials group, announces that Bill Sandbrook, Chief Executive of CRH's Products and Distribution businesses in the Americas, has decided to resign from his position to pursue other business interests. The chief executives of the Building Products, Building Envelope and Distribution businesses will now report directly to CRH Americas CEO Mark Towe. Commenting on these changes, Myles Lee, CRH Chief Executive, said "We thank Bill for his many years of significant achievement in his career with CRH and we wish him well for the future. Mark, supported by his high quality team will continue to develop CRH's important Products and Distribution segments in the Americas." Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert Manifold Chief Operating Officer Maeve Carton Finance Director Éimear O’Flynn Head of Investor Relations CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE +353.1.4041000 FAX +353.1.4041007 E-MAIL: mail@crh.com WEBSITE: www.crh.com. Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland Notes to Editors CRH's Products & Distribution division in the Americas comprises Oldcastle Building Products, Oldcastle BuildingEnvelope™ and Oldcastle Distribution, each of which has its own independent management team. Oldcastle Building Products (2010 Sales: $2.4 billion) CEO Keith Haas holds an MBA from Georgia State University and a BME from Georgia Tech. Keith joined Oldcastle in 1995 and, prior to taking up this role in 2010, held a number of senior positions in Oldcastle's Distribution and Architectural Products (APG) businesses. Oldcastle Building Products was formed with effect from January 2011 through the merger of the APG, Precast and MMI businesses. This new organisational alignment is accelerating the capture of market growth opportunities while streamlining common business processes and structures. Oldcastle BuildingEnvelope™ (2010 Sales: $0.75 billion) CEO Edwin B. (Ted) Hathaway holds an MBA from Columbia University and a BA in Economics from Connecticut College. Ted joined Oldcastle in 1987 and played a key role in the strategic development of Oldcastle Glass in business development, regional management and as Chief Operating Officer from 1998 to 2000. Ted was appointed to his current role in 2000. Oldcastle Distribution, trading as Allied Building Products (2010 Sales $1.65 billion) CEO Bob Feury Jr. has a BS in Finance and Marketing from Syracuse University. He joined what was then his family's business in 1985 where he built his career working in all aspects of its operations. Allied was acquired by CRH in 1996. Bob was appointed Chief Operating Officer in 2001 and became chief executive in 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 26 July 2011 By:/s/Maeve Carton M. Carton Finance Director
